Per Curiam.
The transactions in this case are too stale for the action of the court. Twenty years have elapsed since the last step was taken; and the matter would not have been suffered to rest, had it not been compromised by the parties. A venditioni had been issued, on which the sheriff had returned that he had sold the property to the attorney, for the use of his client, for the sum of six hundred dollars; whereupon the defendants moved to set aside the sale, and there all action on either side was suffered to stop. Now whether the money was actually paid, or whether the plaintiff *433abandoned his execution, which was more probable, as the money would have been taken by an older lien, we know not; but we do know that purchasers hav# intervened who had good cause to believe he had given the matter up; and as it would be unjust to disturb them, we decline to order the present sheriff to execute a deed.
Hule discharged.